UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/13 (Unaudited) MORTGAGE-BACKED SECURITIES (48.4%) (a) Principal amount Value Agency collateralized mortgage obligations (21.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.934s, 2032 $207,439 $317,489 IFB Ser. 3408, Class EK, 25.123s, 2037 105,206 151,816 IFB Ser. 2979, Class AS, 23.662s, 2034 38,275 48,992 IFB Ser. 3072, Class SM, 23.186s, 2035 159,446 226,285 IFB Ser. 3072, Class SB, 23.039s, 2035 142,837 201,282 IFB Ser. 3249, Class PS, 21.725s, 2036 112,080 151,541 IFB Ser. 3998, Class KS, IO, 6.533s, 2027 1,852,452 292,919 IFB Ser. 4048, Class GS, IO, 6.483s, 2040 1,735,298 338,800 IFB Ser. 3860, Class SP, IO, 6.433s, 2040 3,090,567 493,131 IFB Ser. 4032, Class SA, IO, 6.333s, 2042 3,176,127 610,263 IFB Ser. 3708, Class SA, IO, 6.283s, 2040 3,525,937 651,382 IFB Ser. 4125, Class SH, IO, 5.983s, 2042 1,967,608 351,671 IFB Ser. 4112, Class SC, IO, 5.983s, 2042 7,834,125 1,429,728 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 2,267,135 436,151 IFB Ser. 4240, Class SA, IO, 5.833s, 2043 3,364,411 756,320 IFB Ser. 311, Class S1, IO, 5.783s, 2043 6,250,377 1,328,224 IFB Ser. 308, Class S1, IO, 5.783s, 2043 2,712,515 634,647 Ser. 3632, Class CI, IO, 5s, 2038 448,397 43,495 Ser. 3626, Class DI, IO, 5s, 2037 137,966 3,191 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,116,766 677,585 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,746,803 324,381 Ser. 3747, Class HI, IO, 4 1/2s, 2037 393,234 45,026 Ser. 304, Class C53, IO, 4s, 2032 1,968,851 303,754 Ser. 4122, Class AI, IO, 3 1/2s, 2042 4,535,488 691,662 Ser. 4122, Class CI, IO, 3 1/2s, 2042 4,141,744 631,616 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,053,810 329,595 Ser. 304, IO, 3 1/2s, 2027 4,087,147 507,583 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,023,436 379,774 Ser. 4165, Class TI, IO, 3s, 2042 8,624,666 1,216,940 Ser. 4183, Class MI, IO, 3s, 2042 3,629,233 508,456 Ser. 4210, Class PI, IO, 3s, 2041 2,559,506 288,744 Ser. T-57, Class 1AX, IO, 0.399s, 2043 2,417,545 28,090 FRB Ser. 3326, Class WF, zero %, 2035 1,907 1,630 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 192,777 358,934 IFB Ser. 07-53, Class SP, 23.596s, 2037 138,899 202,427 IFB Ser. 08-24, Class SP, 22.68s, 2038 140,486 205,810 IFB Ser. 05-75, Class GS, 19.756s, 2035 129,957 172,003 IFB Ser. 05-83, Class QP, 16.966s, 2034 180,993 233,510 IFB Ser. 10-35, Class SG, IO, 6.235s, 2040 2,146,088 425,140 IFB Ser. 12-132, Class SB, IO, 6.035s, 2042 6,269,970 1,036,489 IFB Ser. 13-19, Class DS, IO, 6.035s, 2041 4,480,155 833,204 IFB Ser. 13-41, Class SP, IO, 6.035s, 2040 1,747,888 288,402 IFB Ser. 13-18, Class SB, IO, 5.985s, 2041 2,043,420 355,964 IFB Ser. 12-105, Class S, IO, 5.885s, 2042 1,502,963 278,048 IFB Ser. 13-128, Class CS, IO, 5.735s, 2043 3,552,637 768,222 IFB Ser. 13-101, Class CS, IO, 5.735s, 2043 2,214,344 482,063 IFB Ser. 10-46, Class WS, IO, 5.585s, 2040 1,985,019 266,608 Ser. 374, Class 6, IO, 5 1/2s, 2036 354,122 64,029 Ser. 12-132, Class PI, IO, 5s, 2042 4,001,251 844,384 Ser. 398, Class C5, IO, 5s, 2039 222,313 35,570 Ser. 10-13, Class EI, IO, 5s, 2038 107,048 3,827 Ser. 378, Class 19, IO, 5s, 2035 942,284 162,544 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 8,825,952 1,749,304 Ser. 409, Class 81, IO, 4 1/2s, 2040 4,271,162 869,610 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,460,504 914,571 Ser. 366, Class 22, IO, 4 1/2s, 2035 419,885 33,272 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,821,095 218,459 Ser. 418, Class C24, IO, 4s, 2043 3,175,465 765,337 Ser. 13-44, Class PI, IO, 4s, 2043 2,777,067 471,234 Ser. 13-60, Class IP, IO, 4s, 2042 2,005,862 372,265 Ser. 12-96, Class PI, IO, 4s, 2041 2,153,732 388,426 Ser. 406, Class 2, IO, 4s, 2041 1,968,504 399,606 Ser. 406, Class 1, IO, 4s, 2041 1,346,844 276,238 Ser. 409, Class C16, IO, 4s, 2040 2,885,799 610,772 Ser. 418, Class C15, IO, 3 1/2s, 2043 6,508,551 1,510,696 Ser. 12-145, Class TI, IO, 3s, 2042 4,246,242 502,755 Ser. 13-35, Class IP, IO, 3s, 2042 3,535,139 424,907 Ser. 13-53, Class JI, IO, 3s, 2041 2,800,546 399,078 Ser. 13-23, Class PI, IO, 3s, 2041 3,390,450 376,035 Ser. 03-W10, Class 1, IO, 1.128s, 2043 495,937 15,789 Ser. 99-51, Class N, PO, zero %, 2029 21,346 20,353 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.533s, 2039 1,622,384 283,739 IFB Ser. 10-163, Class SI, IO, 6.463s, 2037 3,076,419 461,466 Ser. 10-9, Class XD, IO, 6.433s, 2040 10,270,728 1,844,315 IFB Ser. 10-35, Class CS, IO, 6.303s, 2040 3,959,879 752,373 IFB Ser. 11-56, Class MI, IO, 6.283s, 2041 2,486,668 563,305 IFB Ser. 10-67, Class SE, IO, 6.283s, 2040 1,150,788 203,080 IFB Ser. 13-91, Class SP, IO, 6.133s, 2042 3,704,297 687,480 IFB Ser. 12-149, Class LS, IO, 6.083s, 2042 4,002,174 663,801 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 2,702,021 464,207 IFB Ser. 10-26, Class QS, IO, 6.083s, 2040 2,630,084 486,565 IFB Ser. 13-87, Class SA, IO, 6.033s, 2043 2,871,265 477,142 IFB Ser. 10-120, Class SB, IO, 6.033s, 2035 423,558 39,666 IFB Ser. 13-129, Class SN, IO, 5.983s, 2043 1,957,626 304,058 IFB Ser. 13-165, Class LS, IO, 5.983s, 2043 1,840,338 335,310 IFB Ser. 13-99, Class SL, IO, 5.983s, 2043 3,293,077 574,379 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 4,289,478 744,696 IFB Ser. 13-184, Class SP, IO, 5.981s, 2043 4,502,000 852,904 Ser. 13-149, Class MS, IO, 5.933s, 2039 3,430,994 546,798 IFB Ser. 12-77, Class MS, IO, 5.933s, 2042 1,825,560 420,025 IFB Ser. 13-99, Class AS, IO, 5.883s, 2043 1,593,107 357,716 IFB Ser. 11-128, Class TS, IO, 5.883s, 2041 1,539,387 314,805 IFB Ser. 11-17, Class S, IO, 5.883s, 2041 3,285,329 522,597 IFB Ser. 10-158, Class SA, IO, 5.883s, 2040 1,136,479 197,861 IFB Ser. 10-151, Class SA, IO, 5.883s, 2040 1,128,370 196,517 IFB Ser. 13-184, Class SK, IO, 5.881s, 2043 2,643,000 473,150 IFB Ser. 10-89, Class SD, IO, 5.763s, 2040 1,583,369 267,197 IFB Ser. 11-70, Class SM, IO, 5.723s, 2041 2,415,000 585,203 IFB Ser. 11-70, Class SH, IO, 5.723s, 2041 2,481,000 601,767 IFB Ser. 10-43, Class KS, IO, 5.583s, 2040 2,495,974 378,889 IFB Ser. 10-31, Class SA, IO, 5.583s, 2040 3,884,445 639,765 IFB Ser. 10-50, Class GS, IO, 5.563s, 2040 5,109,254 817,481 IFB Ser. 10-37, Class SG, IO, 5.533s, 2040 2,146,779 339,878 IFB Ser. 10-115, Class BS, IO, 5.233s, 2040 3,487,969 517,091 Ser. 13-22, Class IE, IO, 5s, 2043 3,116,998 699,977 Ser. 13-22, Class OI, IO, 5s, 2043 2,884,385 651,612 Ser. 13-3, Class IT, IO, 5s, 2043 2,578,009 583,018 Ser. 13-6, Class IC, IO, 5s, 2043 2,329,002 488,112 Ser. 12-146, Class IO, IO, 5s, 2042 2,327,154 490,820 Ser. 13-6, Class CI, IO, 5s, 2042 1,743,947 355,347 Ser. 13-130, Class IB, IO, 5s, 2040 2,306,739 330,879 Ser. 13-16, Class IB, IO, 5s, 2040 3,575,607 438,723 Ser. 11-41, Class BI, IO, 5s, 2040 2,054,491 276,061 Ser. 10-35, Class UI, IO, 5s, 2040 1,341,301 302,083 Ser. 10-20, Class UI, IO, 5s, 2040 2,475,154 525,772 Ser. 10-9, Class UI, IO, 5s, 2040 14,149,801 3,141,549 Ser. 09-121, Class UI, IO, 5s, 2039 5,307,969 1,156,341 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 4,723,528 1,027,150 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,632,313 351,127 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,173,045 160,648 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 325,493 60,639 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,374,222 485,232 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,912,751 2,344,873 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 8,394,770 1,845,583 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,125,357 207,853 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 3,753,718 654,799 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,559,307 183,219 Ser. 13-165, Class IL, IO, 4s, 2043 1,699,153 303,469 Ser. 12-56, Class IB, IO, 4s, 2042 1,828,300 421,052 Ser. 12-47, Class CI, IO, 4s, 2042 4,543,653 1,045,975 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,271,742 1,517,203 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,779,931 443,920 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,563,394 624,449 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,155,589 840,567 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 7,321,478 1,104,299 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,792,397 667,462 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 3,833,482 900,891 Ser. 06-36, Class OD, PO, zero %, 2036 5,646 4,893 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.007s, 2045 3,310,504 579,338 Commercial mortgage-backed securities (16.3%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.223s, 2045 600,000 595,440 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 322,527 155,458 Ser. 07-5, Class XW, IO, 0.364s, 2051 94,697,590 878,510 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 422,000 410,395 Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 408,851 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 704,938 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 379,065 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class XW, IO, 0.639s, 2038 18,181,627 350,905 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 610,000 597,131 FRB Ser. 05-C3, Class B, 5.029s, 2043 1,720,000 1,596,332 Citigroup Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.382s, 2040 3,000,000 2,970,600 FRB Ser. 12-GC8, Class D, 4.878s, 2045 401,000 363,627 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.118s, 2044 507,000 491,790 Ser. 07-CD5, Class XS, IO, 0.043s, 2044 29,477,713 130,052 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.8s, 2049 962,000 927,128 COMM Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.29s, 2046 798,000 672,444 FRB Ser. 13-CR6, Class D, 4.176s, 2046 1,034,000 858,035 FRB Ser. 13-CR8, Class D, 3.971s, 2046 769,000 622,360 FRB Ser. 07-C9, Class AJFL, 0.86s, 2049 1,041,000 916,080 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 1,145,000 1,123,016 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 7,645 12,533 FRB Ser. 05-CT2A, Class E, 1.567s, 2014 (Ireland) GBP 133,174 197,374 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $416,000 425,937 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 166,673 10,417 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.211s, 2039 22,060,647 127,952 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 568,695 23,317 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 1,499,000 1,477,583 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.032s, 2020 2,301,405 42,507 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.31s, 2045 568,000 551,301 FRB Ser. 05-C1, Class D, 4.949s, 2048 2,843,000 2,769,366 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 452,000 398,610 GMAC Commercial Mortgage Securities, Inc. Trust 144A Ser. 04-C3, Class X1, IO, 0.697, 2041 39,415,113 294,790 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 803,000 801,070 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 846,000 853,795 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 1,213,000 1,178,915 FRB Ser. 11-GC3, Class D, 5.543s, 2044 682,000 686,712 FRB Ser. GC10, Class D, 4.415s, 2046 398,000 343,991 Ser. 05-GG4, Class XC, IO, 0.742s, 2039 53,276,917 399,577 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.165s, 2030 (Cayman Islands) 379,000 254,120 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 1,054,500 1,078,859 FRB Ser. 06-LDP7, Class AJ, 5.863s, 2045 498,000 499,467 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,068,000 1,090,748 FRB Ser. 04-CBX, Class B, 5.021s, 2037 247,000 250,677 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 780,455 FRB Ser. 13-C10, Class D, 4.161s, 2047 512,000 430,871 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 568,000 554,983 FRB Ser. 07-CB20, Class C, 6.171s, 2051 410,000 381,940 FRB Ser. 13-C13, Class D, 4.056s, 2046 722,000 598,561 Ser. 07-CB20, Class X1, IO, 0.154s, 2051 58,046,162 550,974 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 857,101 891,202 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 739,000 746,612 FRB Ser. 06-C3, Class C, 5.704s, 2039 1,250,000 1,098,438 Ser. 06-C6, Class E, 5.541s, 2039 750,000 695,775 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.672s, 2039 17,940,003 317,843 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.38s, 2028 68,289 8 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 395,000 422,255 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 572,000 543,400 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 373,217 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.59s, 2037 157,076 6,676 Ser. 07-C5, Class X, IO, 5.488s, 2049 1,502,044 107,697 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 439,000 363,303 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,118,060 FRB Ser. 07-T27, Class AJ, 5.648s, 2042 392,000 419,832 Ser. 07-HQ11, Class C, 5.558s, 2044 482,000 421,846 FRB Ser. 06-HQ8, Class B, 5.497s, 2044 1,800,000 1,755,540 FRB Ser. 06-HQ8, Class D, 5.497s, 2044 598,000 524,745 Ser. 06-HQ10, Class AJ, 5.389s, 2041 577,000 580,635 Ser. 04-IQ8, Class C, 5.3s, 2040 1,400,000 1,427,580 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,183,849 1,126,136 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,176,882 1,179,236 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 144,750 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 536,044 134,011 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 546,000 485,544 Ser. 13-C6, Class D, 4.354s, 2046 934,000 792,779 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 1,649,000 1,655,926 FRB Ser. 06-C25, Class AJ, 5.724s, 2043 617,000 636,189 FRB Ser. 05-C20, Class B, 5.241s, 2042 1,423,000 1,462,787 Ser. 07-C34, IO, 0.337s, 2046 15,638,175 189,222 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 803,000 664,726 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 405,000 391,458 FRB Ser. 13-C17, Class D, 5.127s, 2046 1,287,000 1,169,561 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 1,398,000 1,191,040 FRB Ser. 12-C10, Class D, 4.46s, 2045 813,000 709,982 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C15, Class D, 4.486s, 2046 557,000 485,895 Residential mortgage-backed securities (non-agency) (10.7%) Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 394,968 393,803 Ser. 06-2, Class 2A13, 6s, 2036 807,142 809,159 FRB Ser. 07-C, Class 07-C, 2.673s, 2036 1,730,251 1,600,482 FRB Ser. 06-G, Class 2A5, 0.447s, 2036 429,132 369,054 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 184,015 100,490 Ser. 13-RR1, Class 3A3, 13.057s, 2037 366,898 308,011 Ser. 13-RR1, Class 9A4, 10.132s, 2036 250,000 250,875 Ser. 13-RR1, Class 2A4, 9.588s, 2036 670,000 611,710 Ser. 13-RR1, Class 3A2, 4s, 2037 322,846 321,038 Ser. 13-RR1, Class 4A2, 4s, 2037 361,799 358,109 Ser. 12-RR10, Class 8A2, 4s, 2036 369,386 365,618 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 980,000 857,010 Ser. 13-RR1, Class 1A2, 2.434s, 2035 660,000 534,930 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 13.114s, 2036 515,452 358,347 FRB Ser. 12-RR12, Class 2A3, 12 5/8s, 2035 400,703 368,646 FRB Ser. 12-RR11, Class 5A3, 11.012s, 2037 190,074 114,254 FRB Ser. 13-RR2, Class 3A2, 7.67s, 2036 350,000 323,750 FRB Ser. 10-RR12, Class 6A1, 5.995s, 2037 875,343 893,113 Ser. 12-RR12, Class 2A2, 4s, 2035 300,040 296,980 FRB Ser. 12-RR1, Class 1A4, 2.758s, 2037 483,378 341,265 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 850,000 722,500 Ser. 09-RR7, Class 1A7, IO, 1.685s, 2046 25,519,479 797,484 Ser. 09-RR7, Class 2A7, IO, 1.508s, 2047 28,977,624 907,000 FRB Ser. 12-RR1, Class 6A5, 0.358s, 2046 500,000 436,250 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.04s, 2034 44,609 3,108 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 559,876 558,476 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 8.329s, 2037 400,000 383,168 FRB Ser. 11-12, Class 2A2, 0.535s, 2035 900,000 729,000 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 4A7, 6s, 2037 464,055 404,238 FRB Ser. 05-81, Class A1, 0.445s, 2037 553,339 407,036 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.702s, 2038 650,000 585,000 FRB Ser. 08-4R, Class 1A4, 0.565s, 2037 500,000 379,000 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, 2.253s, 2044 4,877,699 250,363 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.067s, 2043 (United Kingdom) GBP 384,009 630,367 FRB Ser. 03-2, Class 2C1, 2.77s, 2043 (United Kingdom) EUR 1,028,000 1,401,915 GSC Capital Corp. Mortgage Trust Ser. 05-11, Class AF3, 4.778s, 2036 $390,119 374,749 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 2.651s, 2035 725,000 673,344 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.813s, 2035 429,671 365,220 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.154s, 2029 6,376,723 247,417 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.515s, 2035 478,854 407,505 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.555s, 2035 403,906 357,456 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.213s, 2046 2,251,888 1,970,402 FRB Ser. 06-AR3, Class A1B, 1.143s, 2046 990,404 800,246 FRB Ser. 05-AR11, Class A1C3, 0.675s, 2045 1,758,811 1,494,989 FRB Ser. 05-AR19, Class A1C3, 0.665s, 2045 1,939,344 1,629,049 FRB Ser. 05-AR13, Class A1C3, 0.655s, 2045 4,048,825 3,457,697 FRB Ser. 05-AR8, Class 2AC2, 0 5/8s, 2045 1,156,972 1,007,144 FRB Ser. 05-AR11, Class A1C4, 0.605s, 2045 895,005 756,280 FRB Ser. 05-AR13, Class A1B2, 0.595s, 2045 834,304 742,531 FRB Ser. 05-AR17, Class A1B2, 0.575s, 2045 782,975 667,486 FRB Ser. 05-AR15, Class A1B2, 0.575s, 2045 1,277,068 1,061,550 FRB Ser. 05-AR19, Class A1C4, 0.565s, 2045 658,228 539,747 FRB Ser. 05-AR11, Class A1B3, 0.565s, 2045 1,345,873 1,177,639 FRB Ser. 05-AR8, Class 2AC3, 0.555s, 2045 407,690 354,894 FRB Ser. 05-AR6, Class 2AB3, 0.435s, 2045 394,691 355,222 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A7, 5 1/2s, 2037 279,796 282,874 Total mortgage-backed securities (cost $155,934,014) CORPORATE BONDS AND NOTES (30.6%) (a) Principal amount Value Basic materials (2.2%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $281,000 $355,858 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 290,000 276,225 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 227,000 244,025 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 167,000 175,768 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 110,000 105,050 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 197,025 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 206,600 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 45,000 47,025 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 298,565 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 105,000 117,863 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 44,000 45,650 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 145,000 152,801 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 70,000 76,300 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 175,000 173,250 Grohe Holding GmbH 144A company guaranty sr. FRN notes 4.277s, 2017 (Germany) EUR 213,000 293,021 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $193,000 207,958 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 241,000 287,694 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 215,000 220,375 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 216,000 224,370 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 324,310 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 215,000 211,775 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 100,000 138,086 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $43,000 36,980 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,738 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 200,000 201,250 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 86,228 119,451 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $265,000 304,088 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 229,000 254,763 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 35,000 36,663 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 80,000 84,200 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 87,000 83,955 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 172,438 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 47,000 48,880 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 215,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 135,000 147,150 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 130,000 145,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 137,000 145,220 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 110,000 107,113 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 30,000 32,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 43,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 19,950 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 235,000 266,725 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 145,000 154,063 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 152,000 155,040 USG Corp. sr. unsec. notes 9 3/4s, 2018 179,000 211,668 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,313 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 55,000 53,075 Capital goods (1.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 440,000 477,400 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 419,000 479,755 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 225,000 226,125 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 188,000 205,860 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 140,000 141,750 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 86,000 92,235 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 24,000 27,780 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 105,000 111,563 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 106,000 105,205 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 119,000 124,355 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 230,000 252,713 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 26,000 27,593 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 157,000 146,795 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 87,000 89,610 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 58,000 41,470 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 193,000 197,825 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 150,065 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $202,000 217,908 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 198,000 199,980 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 195,000 184,275 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 100,000 105,250 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 121,613 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 209,000 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 221,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 105,000 107,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 110,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 100,000 107,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 295,000 314,913 Schaeffler Holding Finance BV 144A sr. notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 100,000 147,028 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $150,000 160,500 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 152,950 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 48,150 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 282,000 291,165 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 214,000 228,980 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 48,375 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 226,000 242,385 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 150,000 145,500 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 35,000 35,000 Communication services (4.1%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 308,725 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 167,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 134,930 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 573,000 534,323 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 354,000 328,335 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 53,000 55,783 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 170,000 172,125 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 40,700 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 75,425 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 266,000 260,680 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 165,000 178,200 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 41,000 42,435 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 346,000 359,840 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 109,000 115,540 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 337,000 343,740 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 156,000 178,620 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 50,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 214,000 231,655 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 260,000 289,900 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 379,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 80,000 82,400 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 154,350 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 352,000 377,520 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 418,000 448,305 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 260,000 276,250 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 105,000 152,903 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $124,000 138,725 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 143,000 160,160 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 40,000 43,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 17,000 18,020 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 65,000 65,650 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 63,794 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 369,000 380,993 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 206,000 213,725 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 160,000 120,800 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 174,330 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 315,747 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $180,000 174,150 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 78,723 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 68,000 72,930 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 55,000 57,200 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 585,000 677,138 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 105,000 113,925 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 418,000 502,645 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 225,000 241,875 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 290,000 311,388 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 75,000 78,938 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 431,151 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 100,000 146,286 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 445,262 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 194,312 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 235,000 321,537 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 361,000 546,489 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $349,000 341,148 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 89,962 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 235,000 398,877 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $445,000 493,950 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 325,000 472,846 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $247,000 282,198 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 115,540 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 90,000 84,150 Consumer cyclicals (4.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 25,000 27,563 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 150,000 171,563 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 295,163 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 55,000 59,125 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 60,000 66,900 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 124,000 124,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 105,000 105,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 58,000 58,435 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 210,000 217,875 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 95,000 95,580 Building Materials Corp. of America 144A company guaranty sr. unsec. notes 7 1/2s, 2020 100,000 108,000 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 180,000 194,850 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 140,000 157,675 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 323,000 314,118 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 30,000 32,550 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 98,750 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 23,000 23,173 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 283,000 285,123 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 39,000 44,850 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 382,000 440,255 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 (PIK) 75,000 76,313 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 105,000 119,438 Churchill Downs, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 75,000 76,313 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 23,500 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 40,000 44,200 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 135,000 136,350 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 262,000 267,240 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 211,000 221,814 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 260,000 265,525 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 213,000 205,545 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 176,000 185,680 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 40,000 40,700 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 200,000 212,500 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 179,000 190,635 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 50,000 48,750 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 105,000 106,313 General Motors Financial Co., Inc. 144A company guaranty sr. unsec. notes 4 1/4s, 2023 41,000 39,001 Gibson Brands, Inc. 144A company guaranty sr. notes 8 7/8s, 2018 145,000 152,613 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 175,000 175,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 65,000 66,463 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 266,000 282,625 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 255,584 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. unsec. notes 7s, 2020 $168,000 132,720 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 122,000 135,886 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 75,000 76,406 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 178,000 195,133 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 103,163 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 130,000 138,775 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 385,370 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 176,724 247,130 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) $75,000 78,469 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 115,000 122,475 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 300,000 328,500 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 85,000 86,913 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 56,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 215,000 222,525 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 70,000 64,925 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 119,075 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 123,000 135,300 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 143,550 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 335,000 381,063 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 71,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 120,000 128,400 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 110,000 122,375 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 40,000 42,150 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 155,000 160,425 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 525,213 583,643 Navistar International Corp. sr. notes 8 1/4s, 2021 240,000 247,800 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 290,000 303,413 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 130,000 136,175 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 95,000 99,275 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 85,000 90,950 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 54,000 55,080 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 76,000 73,910 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 290,000 320,088 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 143,000 158,373 Owens Corning company guaranty sr. unsec. notes 9s, 2019 92,000 113,160 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 190,000 187,625 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 163,600 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 107,250 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 70,000 71,400 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 20,000 22,600 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 20,000 21,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 168,000 165,060 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 75,000 70,313 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 51,000 55,526 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 246,600 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 169,480 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 477,000 527,085 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 310,000 484,040 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 $70,000 68,950 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 70,000 70,700 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 98,000 101,185 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 158,000 161,555 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 20,000 20,250 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 216,000 211,140 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,625 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,675 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 110,000 118,388 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 75,000 78,188 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 35,000 33,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 220,000 213,950 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 217,000 390,783 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $247,000 250,705 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 154,182 163,433 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 350,000 401,625 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 50,000 50,625 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 99,000 108,900 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 213,750 Consumer staples (1.6%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 302,000 271,800 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 92,820 92,356 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 135,000 143,944 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 72,656 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 100,000 95,750 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 204,240 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 109,000 112,270 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 50,000 47,875 Claire's Stores, Inc. 144A sr. notes 9s, 2019 230,000 249,550 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 46,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 255,000 239,700 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 125,985 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 96,075 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 50,000 47,125 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 123,000 120,540 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 130,390 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 127,650 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 165,000 179,850 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 152,000 260,723 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 178,477 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 266,063 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 70,119 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 30,000 30,975 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 75,000 77,719 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 72,695 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 365,750 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 105,000 111,431 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 50,000 54,500 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 179,000 193,320 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 90,000 96,300 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 21,400 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 140,000 141,050 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 235,000 231,769 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 235,000 269,663 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 61,875 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 145,000 153,338 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 40,000 41,000 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 137,000 143,165 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 144,000 160,020 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 46,000 46,690 Energy (6.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 143,775 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 155,150 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 277,000 267,305 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 155,000 132,525 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 137,000 138,370 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 207,000 217,350 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 53,375 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 155,000 166,625 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 296,000 320,420 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 158,200 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 74,762 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $340,000 368,475 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 50,000 51,500 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 243,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 110,000 113,025 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 90,860 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 145,623 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $90,000 61,875 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 135,313 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 483,000 508,961 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 345,000 358,369 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 81,000 91,834 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 295,000 310,119 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 73,000 80,483 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 32,938 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 312,000 297,960 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 147,000 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,536,569 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 176,000 207,295 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 230,000 234,851 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 195,000 202,800 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 310,000 330,150 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 170,000 177,225 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 433,000 437,330 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 15,000 15,956 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 75,000 83,156 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 150,000 160,875 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 121,000 124,025 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 55,000 61,050 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 212,000 210,940 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 188,000 210,090 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 265,000 267,650 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 80,000 24,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 242,000 254,705 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 108,000 108,810 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 225,000 168,750 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 273,325 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 103,000 107,893 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 116,875 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 115,000 121,900 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 200,000 217,030 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 150,000 153,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 234,000 263,250 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 925,000 848,688 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 320,170 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 390,000 443,489 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 620,243 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,300,000 967,109 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,370,000 1,260,153 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,120,000 929,914 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,490,000 1,240,425 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 80,000 73,000 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,857,350 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 140,000 153,516 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 162,375 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 75,000 73,688 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 132,680 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 110,000 109,725 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 100,000 99,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 75,000 77,813 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 415,000 452,350 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 124,000 129,890 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 65,000 70,200 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 165,000 178,200 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 90,313 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 110,250 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) 55,000 56,788 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 55,000 53,059 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $45,000 45,477 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 170,000 179,350 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 315,000 329,175 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 480,000 512,400 Financials (3.7%) Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 194,000 201,760 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 140,000 156,100 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 658,225 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 150,000 140,250 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 790,000 757,636 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 150,000 272,437 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $56,000 59,920 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 82,000 78,823 CIT Group, Inc. sr. unsec. notes 5s, 2023 110,000 105,875 CIT Group, Inc. sr. unsec. notes 5s, 2022 130,000 126,750 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 143,438 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 230,369 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 176,963 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 170,000 142,375 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 304,000 326,420 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 205,000 210,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 249,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 168,000 173,040 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 36,000 38,970 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 15,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 50,000 47,875 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 180,000 180,900 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 115,000 127,363 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 75,000 80,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 215,000 222,525 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 140,000 142,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 90,000 101,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 83,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 202,883 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 115,000 116,869 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 330,000 330,825 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 190,000 190,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 264,000 269,610 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 230,000 245,525 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 50,125 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 201,000 199,493 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 100,000 100,712 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 2,750,000 2,838,975 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 325,000 342,593 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 500,000 530,000 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 229,000 266,785 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 85,000 85,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 159,624 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 189,706 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,068,285 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 113,000 119,780 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 135,000 136,688 Health care (2.2%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 195,000 199,875 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 134,000 139,360 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 149,425 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 220,000 231,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 195,000 207,675 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 337,456 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $50,000 50,938 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 302,000 312,570 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 80,000 86,800 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 200,000 204,750 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 145,545 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 341,000 594,759 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $75,000 75,656 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 78,000 84,533 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 178,200 HCA, Inc. sr. notes 6 1/2s, 2020 825,000 906,469 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 55,000 60,500 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 325,000 350,188 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 85,000 88,188 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 166,000 175,960 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 88,000 93,500 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 180,000 190,350 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 145,000 163,125 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 393,000 451,950 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 128,000 144,320 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 105,000 109,069 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 116,000 127,600 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 85,000 92,331 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 235,000 242,931 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 61,500 Service Corp. International/US sr. notes 7s, 2019 80,000 85,600 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 75,000 75,938 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 125,000 132,500 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 168,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 47,375 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 155,000 145,700 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 200,000 222,000 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 95,000 99,156 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 32,325 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 80,250 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,613 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 31,950 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 220,000 241,725 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 135,000 138,038 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 83,600 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 102,185 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 381,000 373,380 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 86,800 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 412,000 483,585 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 560,000 595,700 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 96,000 102,480 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 135,000 149,006 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 215,000 226,825 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 (FWC) 45,000 47,475 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 201,000 228,135 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 111,238 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 55,000 61,875 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 185,000 189,625 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 195,000 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 115,000 120,750 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 162,410 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 188,000 205,390 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 200,000 308,501 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 165,000 239,618 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 627,409 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $178,000 192,685 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 385,000 428,313 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 110,000 109,863 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 145,000 143,550 Utilities and power (1.7%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 475,000 558,125 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 152,213 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 70,000 65,625 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 452,000 494,940 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 46,013 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 35,000 34,300 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 401,000 501 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 247,000 310,189 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 381,000 404,813 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 95,000 111,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 595,000 630,700 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 168,375 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 92,000 99,015 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 50,000 56,000 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 279,000 321,896 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 114,363 118,938 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 65,000 60,590 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 210,900 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 50,963 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 186,000 182,280 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 785,000 856,537 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 658,963 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 117,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 100,000 91,000 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 90,000 66,150 Total corporate bonds and notes (cost $102,275,025) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $453,628 $508,789 U.S. Government Agency Mortgage Obligations (13.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,006,601 2,042,031 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2044 3,000,000 3,300,703 4s, TBA, January 1, 2044 34,000,000 35,035,939 3s, TBA, January 1, 2044 6,000,000 5,701,875 Total U.S. government and agency mortgage obligations (cost $47,067,568) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.9%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $1,520,000 $1,371,800 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 5,149,000 5,130,979 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 770,000 810,048 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 1,500 601,364 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 170,000,000 332,258 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 199,100 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 225,000 239,513 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 265,000 277,323 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 159,688 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 401,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 203,000 216,824 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 729,694 702,476 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 5,500,000 4,871,517 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $390,000 390,916 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 760,000 642,595 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 9,750,000 294,160 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,523,000 2,380,241 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $365,000 390,094 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 443,000 605,736 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $200,000 202,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,744,600 2,030,714 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 2,600,000 2,709,174 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 100,000 94,506 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 71,748 70,863 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 443,000 676,497 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $200,000 207,518 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,205,000 1,380,617 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 300,000 300,776 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,725,000 1,715,166 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 1,261,035 Total foreign government and agency bonds and notes (cost $29,085,620) SENIOR LOANS (1.6%) (a) (c) Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) $205,000 $199,875 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 138,600 138,831 Asurion Corp. bank term loan FRN 11s, 2019 170,000 175,313 Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 149,246 149,018 Avaya, Inc. bank term loan FRN Ser. B3, 4.762s, 2017 149,128 145,307 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 23,969 24,218 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 900,450 858,242 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 209,841 211,677 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 230,000 234,641 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 423,000 403,613 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 148,317 148,581 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 194,909 195,518 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 294,263 297,387 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 99,497 92,761 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 149,250 150,267 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 236,842 238,454 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 98,529 98,991 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 83,580 81,525 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 51,606 52,331 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 255,000 258,005 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 87,525 87,525 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 130,000 130,406 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 640,516 440,035 Travelport, LLC bank term loan FRN 9 1/2s, 2016 264,360 273,172 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 51,544 52,446 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 134,325 135,911 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 133,988 134,657 Total senior loans (cost $5,515,729) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 353 $337,148 M/I Homes, Inc. $2.438 pfd. 4,100 103,730 Total preferred stocks (cost $302,913) COMMON STOCKS (0.1%) (a) Shares Value Tribune Co. (NON) 3,337 $258,284 Tribune Co. Class 1C (F) 291,353 72,838 Trump Entertainment Resorts, Inc. (NON) 94 188 Total common stocks (cost $162,984) CONVERTIBLE PREFERRED STOCKS (0.0%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 2,100 $137,487 Total convertible preferred stocks (cost $105,000) CONVERTIBLE BONDS AND NOTES (0.0%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $100,000 $136,500 Total convertible bonds and notes (cost $108,212) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $20,944,000 $73,513 Total purchased swap options outstanding (cost $237,714) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $1,835 Total warrants (cost $60) SHORT-TERM INVESTMENTS (9.3%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 12,042,617 $12,042,617 SSgA Prime Money Market Fund 0.05% (P) 300,000 300,000 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 (SEGSF) (SEGCCS)(SEG) $1,777,000 1,776,202 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 (SEGSF) (SEGCCS)(SEG) 4,362,000 4,360,094 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, May 29, 2014 (SEGSF) (SEGCCS)(SEG) 9,192,000 9,189,840 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 2,500,000 2,499,558 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 1,662,000 1,661,749 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 282,000 281,992 Total short-term investments (cost $32,108,795) TOTAL INVESTMENTS Total investments (cost $372,903,634) (b) FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $121,761,100) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $1,036,728 $1,102,100 $(65,372) Brazilian Real Sell 1/3/14 1,036,728 1,044,186 7,458 Chilean Peso Sell 1/16/14 364,834 299,488 (65,346) Singapore Dollar Sell 2/19/14 375,454 383,351 7,897 Swiss Franc Sell 3/19/14 929,533 915,246 (14,287) Barclays Bank PLC Australian Dollar Sell 1/16/14 853,510 820,702 (32,808) Brazilian Real Buy 1/3/14 3,316,011 3,460,944 (144,933) Brazilian Real Sell 1/3/14 3,316,011 3,393,100 77,089 Brazilian Real Sell 4/2/14 816,875 811,164 (5,711) British Pound Buy 3/19/14 997,675 982,659 15,016 Canadian Dollar Sell 1/16/14 3,677,004 3,740,506 63,502 Euro Sell 3/19/14 792,248 785,862 (6,386) Japanese Yen Sell 2/19/14 1,327,848 1,391,921 64,073 Mexican Peso Buy 1/16/14 19,510 (169) 19,679 Norwegian Krone Buy 3/19/14 39,787 39,545 242 Polish Zloty Buy 3/19/14 479,446 466,645 12,801 Singapore Dollar Sell 2/19/14 54,519 64,385 9,866 Swiss Franc Sell 3/19/14 517,878 509,845 (8,033) Turkish Lira Buy 3/19/14 474,681 494,871 (20,190) Citibank, N.A. Australian Dollar Buy 1/16/14 457,668 481,386 (23,718) Brazilian Real Buy 1/3/14 2,549,793 2,685,864 (136,071) Brazilian Real Sell 1/3/14 2,549,793 2,571,907 22,114 Brazilian Real Sell 4/2/14 78,613 78,102 (511) Canadian Dollar Buy 1/16/14 850,081 860,019 (9,938) Canadian Dollar Sell 1/16/14 850,081 863,113 13,032 Euro Sell 3/19/14 60,392 45,995 (14,397) Japanese Yen Sell 2/19/14 843,742 867,724 23,982 New Taiwan Dollar Buy 2/19/14 1,603,155 1,623,303 (20,148) New Taiwan Dollar Sell 2/19/14 1,603,155 1,628,091 24,936 New Zealand Dollar Buy 1/16/14 854,365 843,140 11,225 New Zealand Dollar Sell 1/16/14 854,365 843,012 (11,353) Swiss Franc Sell 3/19/14 1,710,781 1,684,355 (26,426) Credit Suisse International British Pound Buy 3/19/14 214,497 222,392 (7,895) Canadian Dollar Sell 1/16/14 195,181 215,911 20,730 Euro Sell 3/19/14 1,163,128 1,152,042 (11,086) Indian Rupee Buy 2/19/14 513,447 512,847 600 Japanese Yen Buy 2/19/14 401,446 394,367 7,079 Mexican Peso Buy 1/16/14 1,082,062 1,054,030 28,032 New Zealand Dollar Buy 1/16/14 1,423,394 1,441,767 (18,373) New Zealand Dollar Sell 1/16/14 1,423,394 1,411,780 (11,614) Norwegian Krone Sell 3/19/14 10,571 1,810 (8,761) Singapore Dollar Sell 2/19/14 437,978 452,812 14,834 South Korean Won Buy 2/19/14 286,952 286,183 769 Swedish Krona Sell 3/19/14 971,264 948,195 (23,069) Swiss Franc Sell 3/19/14 1,858,057 1,829,152 (28,905) Deutsche Bank AG Australian Dollar Buy 1/16/14 28,102 95,702 (67,600) British Pound Sell 3/19/14 243,461 240,413 (3,048) Canadian Dollar Sell 1/16/14 864,009 849,044 (14,965) Euro Sell 3/19/14 401,558 395,847 (5,711) Japanese Yen Sell 2/19/14 421,518 400,662 (20,856) Polish Zloty Buy 3/19/14 448,575 436,574 12,001 Swiss Franc Sell 3/19/14 2,735,994 2,707,056 (28,938) Goldman Sachs International Australian Dollar Buy 1/16/14 153,537 160,969 (7,432) British Pound Buy 3/19/14 101,953 103,454 (1,501) Canadian Dollar Sell 1/16/14 863,821 849,083 (14,738) Chilean Peso Sell 1/16/14 75,050 744 (74,306) Euro Sell 3/19/14 1,152,398 1,135,084 (17,314) Japanese Yen Sell 2/19/14 838,870 868,312 29,442 HSBC Bank USA, National Association Canadian Dollar Sell 1/16/14 864,009 853,619 (10,390) Euro Sell 3/19/14 152,561 146,407 (6,154) New Taiwan Dollar Buy 2/19/14 1,603,155 1,622,935 (19,780) New Taiwan Dollar Sell 2/19/14 1,603,155 1,627,414 24,259 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 833,883 841,010 7,127 Brazilian Real Buy 1/3/14 2,492,826 2,630,246 (137,420) Brazilian Real Sell 1/3/14 2,492,826 2,522,888 30,062 British Pound Buy 3/19/14 365,273 369,931 (4,658) Canadian Dollar Sell 1/16/14 861,280 867,311 6,031 Euro Buy 3/19/14 610,384 600,584 9,800 Japanese Yen Sell 2/19/14 631,060 675,530 44,470 Mexican Peso Buy 1/16/14 447,161 433,901 13,260 New Taiwan Dollar Buy 2/19/14 2,798,938 2,827,836 (28,898) New Taiwan Dollar Sell 2/19/14 2,798,938 2,845,698 46,760 New Zealand Dollar Buy 1/16/14 842,613 868,839 (26,226) New Zealand Dollar Sell 1/16/14 842,613 838,295 (4,318) Russian Ruble Sell 3/19/14 83,319 82,155 (1,164) Singapore Dollar Sell 2/19/14 1,074,063 1,095,365 21,302 South Korean Won Buy 2/19/14 1,218,203 1,211,740 6,463 Swiss Franc Sell 3/19/14 886,349 885,840 (509) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 21,679 2,966 18,713 Brazilian Real Buy 1/3/14 1,955,452 2,078,686 (123,234) Brazilian Real Sell 1/3/14 1,955,452 1,979,814 24,362 British Pound Sell 3/19/14 847,395 836,941 (10,454) Canadian Dollar Sell 1/16/14 866,832 880,308 13,476 Euro Sell 3/19/14 1,260,664 1,229,505 (31,159) Japanese Yen Sell 2/19/14 1,666,882 1,732,867 65,985 Mexican Peso Buy 1/16/14 520,297 507,112 13,185 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 834,954 873,167 (38,213) Brazilian Real Buy 1/3/14 2,154,880 2,293,594 (138,714) Brazilian Real Sell 1/3/14 2,154,880 2,192,837 37,957 British Pound Buy 3/19/14 869,904 860,343 9,561 Canadian Dollar Sell 1/16/14 863,445 854,315 (9,130) Chilean Peso Buy 1/16/14 289,785 297,726 (7,941) Chilean Peso Sell 1/16/14 289,785 298,893 9,108 Euro Sell 3/19/14 1,346,505 1,344,267 (2,238) Japanese Yen Sell 2/19/14 1,051,910 1,126,540 74,630 Mexican Peso Buy 1/16/14 654,403 642,721 11,682 New Taiwan Dollar Buy 2/19/14 2,798,938 2,829,457 (30,519) New Taiwan Dollar Sell 2/19/14 2,798,938 2,842,009 43,071 New Zealand Dollar Buy 1/16/14 842,613 862,534 (19,921) New Zealand Dollar Sell 1/16/14 842,613 837,894 (4,719) Norwegian Krone Buy 3/19/14 437,611 434,684 2,927 Polish Zloty Buy 3/19/14 799,099 777,571 21,528 Singapore Dollar Sell 2/19/14 633,233 648,054 14,821 South Korean Won Buy 2/19/14 1,334,739 1,329,819 4,920 Swedish Krona Sell 3/19/14 9,969 9,817 (152) Swiss Franc Sell 3/19/14 256,303 252,333 (3,970) UBS AG Australian Dollar Sell 1/16/14 850,120 857,873 7,753 British Pound Sell 3/19/14 5,296 (5,659) (10,955) Canadian Dollar Sell 1/16/14 874,926 876,004 1,078 Euro Sell 3/19/14 763,359 749,739 (13,620) Japanese Yen Sell 2/19/14 505,821 521,302 15,481 Mexican Peso Buy 1/16/14 627,387 595,783 31,604 New Zealand Dollar Buy 1/16/14 842,695 862,656 (19,961) New Zealand Dollar Sell 1/16/14 842,695 831,095 (11,600) Norwegian Krone Buy 3/19/14 195,566 194,282 1,284 Russian Ruble Sell 3/19/14 221,049 217,841 (3,208) Singapore Dollar Sell 2/19/14 711,921 729,623 17,702 Swedish Krona Sell 3/19/14 818,271 806,180 (12,091) Swiss Franc Sell 3/19/14 2,529,157 2,489,511 (39,646) WestPac Banking Corp. Australian Dollar Buy 1/16/14 809,885 872,646 (62,761) Australian Dollar Sell 1/16/14 809,885 855,520 45,635 Canadian Dollar Sell 1/16/14 863,068 861,507 (1,561) Euro Buy 3/19/14 266,604 269,481 (2,877) Japanese Yen Sell 2/19/14 503,681 522,804 19,123 Total FUTURES CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 3 $307,149 Mar-14 $2,454 Japanese Government Bond 10 yr (Short) 10 13,609,344 Mar-14 78,772 Japanese Government Bond 10 yr Mini (Long) 4 544,184 Mar-14 (3,168) U.K. Gilt 10 yr (Short) 5 882,290 Mar-14 4,706 U.S. Treasury Bond 30 yr (Long) 14 1,796,375 Mar-14 (29,995) U.S. Treasury Note 5 yr (Short) 66 7,874,625 Mar-14 100,937 U.S. Treasury Note 10 yr (Long) 152 $18,703,125 Mar-14 (318,257) Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.18)/3 month USD-LIBOR-BBA/May-17 (Purchased) May-14/1.18 $42,775,000 $98,383 (1.1925)/3 month USD-LIBOR-BBA/May-17 (Purchased) May-14/1.1925 42,775,000 96,672 1.035/6 month EUR-EURIBOR_Reuters/May-17 (Written) May-14/1.035 EUR 34,197,000 (31,050) 1.029/6 month EUR-EURIBOR_Reuters/May-17 (Written) May-14/1.029 EUR 34,197,000 (43,281) JPMorgan Chase Bank N.A. (1.155)/3 month USD-LIBOR-BBA/May-17 (Purchased) May-14/1.155 34,220,000 76,653 2.777/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.777 20,944,000 (168,391) (1.60)/3 month USD-LIBOR-BBA/May-19 (Written) May-14/1.60 41,888,000 173,416 1.004/6 month EUR-EURIBOR_Reuters/May-17 (Written) May-14/1.004 EUR 25,648,000 (34,225) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/13 (premiums $230,384) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $41,888,000 $56,549 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 5,341,000 $— 11/18/23 3 month CAD-BA-CDOR 2.9675% $(83,416) CAD 6,873,000 — 12/27/23 3.20% 3 month CAD-BA-CDOR (6,354) CAD 6,312,000 — 10/31/23 2.9075% 3 month CAD-BA-CDOR 120,881 CAD 1,610,000 — 11/1/23 2.9275% 3 month CAD-BA-CDOR 28,316 CAD 4,320,000 — 12/5/18 3 month CAD-BA-CDOR 2.1125% (28,321) CAD 2,065,000 — 12/9/23 3 month CAD-BA-CDOR 3.06% (19,513) CAD 4,835,000 — 12/11/23 3.0207% 3 month CAD-BA-CDOR 62,025 CAD 3,560,000 — 12/19/23 3 month CAD-BA-CDOR 3.135% (13,806) CAD 1,962,000 — 12/20/23 3.10% 3 month CAD-BA-CDOR 13,523 CAD 1,722,000 — 12/24/23 3.12875% 3 month CAD-BA-CDOR 8,421 Barclays Bank PLC AUD 1,451,000 — 11/27/23 6 month AUD-BBR-BBSW 4.57% 2,156 AUD 2,197,000 — 12/19/23 4.56% 6 month AUD-BBR-BBSW 1,866 AUD 1,823,000 — 12/16/23 4.6275% 6 month AUD-BBR-BBSW (8,002) AUD 2,092,000 — 12/19/23 4.555% 6 month AUD-BBR-BBSW 2,546 AUD 1,739,000 — 12/23/23 4.6165% 6 month AUD-BBR-BBSW (5,181) AUD 870,000 — 12/23/23 4.618% 6 month AUD-BBR-BBSW (2,685) AUD 1,719,000 — 12/31/23 4.65425% 6 month AUD-BBR-BBSW (9,190) AUD 1,719,000 (E) — 1/6/24 4.6275% 6 month AUD-BBR-BBSW (4,850) AUD 2,578,000 (E) — 1/6/24 4.61% 6 month AUD-BBR-BBSW (3,931) CHF 1,739,000 — 11/18/23 1.492% 6 month CHF-LIBOR-BBA 19,376 CHF 3,447,000 — 12/5/23 1.489% 6 month CHF-LIBOR-BBA 43,852 EUR 41,668,000 (E) — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 154,771 GBP 2,735,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (187,289) Credit Suisse International AUD 8,521,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 1,656 AUD 2,143,000 — 12/16/23 4.63% 6 month AUD-BBR-BBSW (9,811) CHF 1,900,000 — 10/22/23 6 month CHF-LIBOR-BBA 1.51875% (11,667) CHF 2,645,000 — 11/19/23 1.4775% 6 month CHF-LIBOR-BBA 33,667 CHF 3,266,000 — 11/20/23 1.47% 6 month CHF-LIBOR-BBA 44,269 CHF 1,525,000 — 12/4/23 1.4675% 6 month CHF-LIBOR-BBA 22,728 CHF 2,876,000 — 7/18/23 1.4925% 6 month CHF-LIBOR-BBA 22,380 CHF 3,209,000 — 12/19/23 1.5825% 6 month CHF-LIBOR-BBA 12,848 CHF 2,099,000 — 12/19/23 6 month CHF-LIBOR-BBA 1.5825% (8,404) EUR 13,940,000 — 6/28/14 0.85% 6 month EUR-EURIBOR-REUTERS (123,168) SEK 8,790,000 — 11/28/23 3 month SEK-STIBOR-SIDE 2.635% (26,040) SEK 10,320,000 — 12/19/23 3 month SEK-STIBOR-SIDE 2.69% (24,372) SEK 15,110,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.81% (11,475) Goldman Sachs International AUD 5,963,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 1,159 AUD 3,223,000 — 11/20/23 6 month AUD-BBR-BBSW 4.535% (2,097) CAD 2,722,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR 122,964 CHF 6,400,000 — 7/2/23 6 month CHF-LIBOR-BBA 1.515% 14,141 CHF 6,400,000 — 7/3/23 6 month CHF-LIBOR-BBA 1.5275% 22,481 CHF 764,000 — 9/3/23 6 month CHF-LIBOR-BBA 1.585% 3,617 CHF 5,700,000 — 10/21/23 6 month CHF-LIBOR-BBA 1.55% (15,915) CHF 2,900,000 — 11/7/23 1.475% 6 month CHF-LIBOR-BBA 34,836 CHF 5,183,000 — 11/8/23 6 month CHF-LIBOR-BBA 1.465% (68,085) EUR 180,124,000 (E) — 8/6/17 1 month EUR-EONIA-OIS-COMPOUND 1.102% (126,376) EUR 43,654,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (12,780) EUR 43,654,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (68,337) EUR 43,654,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (12,634) EUR 43,654,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (71,758) EUR 43,654,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (27,191) EUR 43,654,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (52,340) GBP 2,735,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (139,705) KRW 5,160,000,000 — 7/12/18 3.07% 3 month KRW-CD-KSDA-BLOOMBERG 4,096 KRW 12,250,000,000 — 7/12/15 3 month KRW-CD-KSDA-BLOOMBERG 2.771% 3,356 SEK 7,782,000 — 10/14/23 2.84% 3 month SEK-STIBOR-SIDE (2,421) SEK 12,570,000 — 11/29/23 3 month SEK-STIBOR-SIDE 2.60% (43,394) SEK 13,940,000 — 12/6/23 3 month SEK-STIBOR-SIDE 2.72125% (25,775) JPMorgan Chase Bank N.A. AUD 2,229,000 — 11/19/23 6 month AUD-BBR-BBSW 4.505% (6,259) AUD 1,322,000 — 12/13/23 4.6375% 6 month AUD-BBR-BBSW (7,012) AUD 1,759,000 — 12/18/23 4.5925% 6 month AUD-BBR-BBSW (2,934) CAD 10,253,000 — 2/26/18 3 month CAD-BA-CDOR 1.65% (142,485) CAD 1,829,000 — 8/6/23 3 month CAD-BA-CDOR 3.01625% (6,303) CAD 3,980,000 — 9/17/23 3 month CAD-BA-CDOR 3.23% 45,303 CAD 1,745,000 — 11/6/23 3 month CAD-BA-CDOR 3.003% (20,319) CAD 1,368,000 — 11/26/23 3 month CAD-BA-CDOR 2.955% (23,590) CAD 2,290,000 — 12/5/23 3 month CAD-BA-CDOR 3.065% (19,856) CAD 2,079,000 — 12/13/23 3 month CAD-BA-CDOR 3.076% (17,348) CAD 2,079,000 — 12/13/23 3 month CAD-BA-CDOR 3.063% (19,612) CAD 1,719,000 — 12/17/23 3 month CAD-BA-CDOR 3.072% (15,525) JPY 2,402,400,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 171,557 JPY 511,900,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 284,321 SEK 13,439,000 — 11/12/23 2.745% 3 month SEK-STIBOR-SIDE 17,716 SEK 13,730,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.80% (12,310) ZAR 110,727,000 — 7/10/15 5.90% 3 month ZAR-JIBAR-SAFEX (22,586) ZAR 49,881,000 — 7/10/18 3 month ZAR-JIBAR-SAFEX 7.11% 1,094 Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 3,122,000 $(56) 12/9/23 2.044% 6 month EUR-EURIBOR-REUTERS $34,334 EUR 22,694,000 (E) (121) 9/3/17 1.53% 1 month EUR-EONIA-OIS-COMPOUND (102,211) EUR 4,215,000 (40) 7/17/23 1.918% 6 month EUR-EURIBOR-REUTERS 47,678 EUR 3,225,000 (30) 7/17/23 1.906% 6 month EUR-EURIBOR-REUTERS 41,509 EUR 749,000 (7) 9/3/23 6 month EUR-EURIBOR-REUTERS 2.1825% 13,109 EUR 5,708,000 (55) 10/21/23 6 month EUR-EURIBOR-REUTERS 2.168% 58,912 EUR 6,278,000 (61) 12/5/23 1.9825% 6 month EUR-EURIBOR-REUTERS 115,247 EUR 28,000 — 12/20/23 6 month EUR-EURIBOR-REUTERS 2.052% (324) EUR 43,000,000 (E) (132) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.926% (117,259) EUR 5,441,000 (53) 12/5/23 1.9885% 6 month EUR-EURIBOR-REUTERS 95,733 EUR 1,386,000 (14) 12/9/23 2.095% 6 month EUR-EURIBOR-REUTERS 6,176 EUR 6,841,000 (E) (68) 7/18/23 6 month EUR-EURIBOR-REUTERS 2.932% (44,112) EUR 4,680,000 (46) 12/18/23 2.05% 6 month EUR-EURIBOR-REUTERS 53,923 GBP 1,180,000 (14) 12/19/23 2.90% 6 month GBP-LIBOR-BBA 13,455 JPY 709,218,000 (128) 7/12/43 2.024375% 6 month JPY-LIBOR-BBA (274,576) JPY 221,937,000 (41) 10/3/43 6 month JPY-LIBOR-BBA 1.8425% (20,166) JPY 3,413,000,000 (138) 7/12/18 6 month JPY-LIBOR-BBA 0.5175% 287,863 JPY 354,609,000 (64) 7/18/43 1.9825% 6 month JPY-LIBOR-BBA (100,634) JPY 1,706,500,000 (70) 7/18/18 6 month JPY-LIBOR-BBA 0.4825% 113,801 JPY 2,559,750,000 (105) 8/28/18 0.4475% 6 month JPY-LIBOR-BBA (113,205) JPY 534,030,000 (22) 10/3/18 0.403% 6 month JPY-LIBOR-BBA (9,448) JPY 266,330,000 (49) 10/15/43 6 month JPY-LIBOR-BBA 1.73% (96,888) EUR 43,000,000 (E) (218) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.915% (113,795) EUR 43,000,000 (E) (217) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.925% (107,879) EUR 43,000,000 (E) (190) 12/5/16 6 month EUR-EURIBOR-REUTERS 0.918% (122,049) EUR 2,685,000 (E) (41) 7/19/23 6 month EUR-EURIBOR-REUTERS 2.92% (19,434) EUR 5,313,000 (97) 1/2/24 6 month EUR-EURIBOR-REUTERS 2.1675% 9,844 JPY 534,030,000 (44) 10/3/18 0.403% 6 month JPY-LIBOR-BBA (9,469) JPY 221,937,000 (77) 10/3/43 6 month JPY-LIBOR-BBA 1.843% (19,946) EUR 13,900,000 (E) (202) 7/2/23 2.895% 6 month EUR-EURIBOR-Telerate 111,854 EUR 13,900,000 (E) (203) 7/3/23 2.89% 6 month EUR-EURIBOR-REUTERS 116,443 EUR 27,676,000 (477) 7/15/23 1.945% 6 month EUR-EURIBOR-REUTERS 212,900 EUR 1,585,000 (E) (23) 9/3/23 3.0925% 6 month EUR-EURIBOR-REUTERS (2,269) EUR 2,624,000 (48) 1/2/24 6 month EUR-EURIBOR-REUTERS 2.171% 6,017 EUR 43,000,000 (E) (218) 11/27/16 6 month EUR-EURIBOR-REUTERS 0.942% (100,781) EUR 3,308,000 (59) 12/6/23 2.028% 6 month EUR-EURIBOR-REUTERS 41,791 EUR 1,743,000 (31) 12/9/23 2.092% 6 month EUR-EURIBOR-REUTERS 8,428 EUR 2,802,000 (51) 12/11/23 2.09% 6 month EUR-EURIBOR-REUTERS 15,011 EUR 3,156,000 (57) 12/12/23 2.081% 6 month EUR-EURIBOR-REUTERS 21,192 EUR 1,673,000 (30) 12/16/23 2.068% 6 month EUR-EURIBOR-REUTERS 15,015 EUR 2,204,000 (E) (17) 9/20/17 1 month EUR-EONIA-OIS-COMPOUND 1.015% (6,354) EUR 3,519,000 (64) 12/20/23 6 month EUR-EURIBOR-REUTERS 2.037% (47,462) EUR 2,658,000 (48) 1/2/24 6 month EUR-EURIBOR-REUTERS 2.166% 4,413 $22,340,300 (E) (250) 11/21/23 3 month USD-LIBOR-BBA 4.22125% (333,791) 31,723,200 (E) (176) 11/21/18 2.1525% 3 month USD-LIBOR-BBA 381,454 35,704,000 (E) 173,185 3/19/19 3 month USD-LIBOR-BBA 1.90% 234,240 915,000 (58) 9/25/23 3 month USD-LIBOR-BBA 2.92% (2,160) 31,723,200 (E) (255) 11/20/18 2.14% 3 month USD-LIBOR-BBA 388,671 22,340,300 (E) (250) 11/20/23 3 month USD-LIBOR-BBA 4.255% (302,068) 109,718,300 (E) 1,315,317 3/19/19 3 month USD-LIBOR-BBA 2.00% 969,704 153,922,000 (E) 749,342 3/19/16 3 month USD-LIBOR-BBA 0.75% 249,094 12,371,200 (E) 183,742 3/19/44 3 month USD-LIBOR-BBA 3.75% (312,096) 89,826,800 (E) 1,354,100 3/19/24 3 month USD-LIBOR-BBA 3.25% 759,447 289,500,000 (E) (941) 12/5/16 3 month USD-LIBOR-BBA 1.237% 922,564 3,979,000 (E) 18,624 3/19/24 3 month USD-LIBOR-BBA 3.15% 27,894 GBP 10,918,000 (E) 139,381 3/19/24 6 month GBP-LIBOR-BBA 3.00% 250,752 EUR 2,854,000 (51) 10/22/23 6 month EUR-EURIBOR-REUTERS 2.125% 13,452 Total $3,927,984 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $6,160,962 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools $(52,037) 1,674,747 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,145 743,853 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,065) Barclays Bank PLC 352,555 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 674 558,703 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,690 639,241 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,222 568,453 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,086 7,743,061 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 28,266 2,012,508 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,804) 233,624 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (734) 490,468 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 937 2,942,811 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,624 583,309 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,129 756,584 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,047 1,757,619 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,196) 1,870,647 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,575 555,637 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (1,746) 81,253 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 531 252,591 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 483 2,313,952 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,447 321,510 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 615 1,471,405 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,812 1,466,667 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,501) 1,386,493 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (4,357) 273,034 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 522 2,086,613 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (4,382) 8,062,811 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,408 1,760,291 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,364 308,870 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 590 1,001,353 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,914 725,929 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,387 1,330,233 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,236) 4,447,530 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,617) 848,732 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,986) 3,800,729 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,102) 674,735 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,892) 337,423 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,946) 337,423 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,946) 677,090 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,906) 1,758,549 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,144) 677,090 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,906) 2,669,722 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,746 923,466 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 4,293 556,226 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 2,586 555,210 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,061 705,082 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 3,277 1,413,018 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,373) 1,217,455 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,958 174,638 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,141 1,351,824 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,798) 184,210 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (440) 5,032,207 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (54,058) Citibank, N.A. 1,144,263 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,187 2,452,342 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,686 2,140,895 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,091 1,186,382 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,331 1,824,864 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (15,413) 2,937,273 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,723) 1,212,414 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,426) 1,941,791 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,089) 2,367,319 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,995) 1,436,753 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,920) Credit Suisse International 980,937 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,875 890,441 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,126) 1,579,272 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,765) 3,099,731 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,316) 2,589,216 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,452) 2,514,012 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,177) 3,436,701 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,546) 2,538,116 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,265) 2,083,028 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,594) 2,424,347 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,850) 2,262,852 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,261) 1,998,006 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (16,876) 3,497,840 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (29,544) 1,662,348 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,041) 1,553,887 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 7,223 1,554,785 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (16,702) 1,891,869 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,796) 1,723,506 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (18,515) 2,362,641 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,625 Deutsche Bank AG 890,441 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,126) Goldman Sachs International 1,044,345 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 8,347 401,700 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,626 1,386,899 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,195 1,386,899 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,195 1,055,258 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,852 4,177,569 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 35,285 3,830,841 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 32,356 611,844 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,461) 229,845 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (549) 7,132,511 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 60,243 1,796,523 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 15,174 56,351 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 450 480,371 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,840 5,054,112 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,827 504,967 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,036 1,009,934 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 8,072 30,164 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 197 7,006,935 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 25,580 2,333,717 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,519 431,864 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,031) 2,608,981 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,524 2,439,773 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,906 838,128 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,001) 518,125 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,237) 39,847 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (95) 106,185 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (253) 3,355,712 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,250 3,235,698 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,787 2,557,289 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 21,600 2,818,613 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,525 939,665 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,937 2,833,145 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,342 12,609,000 — 8/9/18 2.2575% USA Non Revised Consumer Price Index- Urban (CPI-U) 141,977 12,609,000 — 8/15/18 2.225% USA Non Revised Consumer Price Index- Urban (CPI-U) 121,803 JPMorgan Chase Bank N.A. 4,335,285 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 15,826 2,789,327 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 23,559 2,479,303 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,051 312,866 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,142) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $4,375 $64,000 5/11/63 300 bp $3,356 CMBX NA BBB Index BBB-/P 8,497 141,000 5/11/63 300 bp 6,253 CMBX NA BBB Index BBB-/P 17,409 282,000 5/11/63 300 bp 12,921 CMBX NA BBB Index BBB-/P 16,587 291,000 5/11/63 300 bp 11,955 Barclays Bank PLC CMBX NA BBB Index BBB-/P 33,591 303,000 5/11/63 300 bp 28,768 Irish Gov't, 4.50%, 4/18/2020 — (35,493) 443,000 9/20/17 (100 bp) (37,347) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (72,281) 443,000 9/20/17 (100 bp) (42,300) Credit Suisse International CMBX NA BBB Index BBB-/P 2,851 149,000 5/11/63 300 bp 479 CMBX NA BBB Index BBB-/P 20,934 263,000 5/11/63 300 bp 16,748 CMBX NA BBB Index BBB-/P 3,135 270,000 5/11/63 300 bp (1,163) CMBX NA BBB Index BBB-/P 20,979 288,000 5/11/63 300 bp 16,395 CMBX NA BBB Index BBB-/P 4,963 323,000 5/11/63 300 bp (178) CMBX NA BBB Index BBB-/P 37,060 328,000 5/11/63 300 bp 31,839 CMBX NA BBB Index BBB-/P 27,130 340,000 5/11/63 300 bp 21,718 CMBX NA BBB Index BBB-/P 26,325 340,000 5/11/63 300 bp 20,913 CMBX NA BBB Index BBB-/P 22,366 340,000 5/11/63 300 bp 16,955 CMBX NA BBB Index BBB-/P 6,043 343,000 5/11/63 300 bp 584 CMBX NA BBB Index BBB-/P 10,467 344,000 5/11/63 300 bp 4,992 CMBX NA BBB Index BBB-/P 31,880 416,000 5/11/63 300 bp 25,259 CMBX NA BBB Index BBB-/P 28,890 704,000 5/11/63 300 bp 17,685 CMBX NA BBB- Index BBB-/P 10,720 224,000 5/11/63 300 bp 7,155 CMBX NA BBB- Index BBB-/P 12,140 281,000 5/11/63 300 bp 7,667 Spain Gov't, 5.50%, 7/30/2017 — (52,226) 443,000 9/20/17 (100 bp) (48,433) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 82,442 705,000 3/20/17 500 bp (140,370) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 Index B+/P $(179,193) $2,582,000 12/20/18 500 bp $44,554 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won RUB Russian Ruble SEK Swedish Krona ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $345,425,365. (b) The aggregate identified cost on a tax basis is $379,088,770, resulting in gross unrealized appreciation and depreciation of $15,675,217 and $5,782,817, respectively, or net unrealized appreciation of $9,892,400. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,442,892 $40,449,565 $36,849,840 $2,305 $12,042,617 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $100,475,867 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.1% Russia 3.3 Argentina 1.7 Venezuela 1.5 United Kingdom 1.3 Greece 1.2 Luxembourg 1.0 Brazil 1.0 Canada 0.8 Ireland 0.7 Ukraine 0.6 Indonesia 0.6 Germany 0.6 Mexico 0.5 Other 3.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $23,826 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,109,185 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $903,606. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer cyclicals $258,284 $188 $72,838 Total common stocks Convertible bonds and notes $— $136,500 $— Convertible preferred stocks 137,487 — — Corporate bonds and notes — 105,865,389 — Foreign government and agency bonds and notes — 30,667,498 — Mortgage-backed securities — 167,216,664 — Preferred stocks — 440,878 — Purchased swap options outstanding — 73,513 — Senior loans — 5,408,707 — U.S. government and agency mortgage obligations — 46,589,337 — Warrants — 1,835 — Short-term investments 12,342,617 19,769,435 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(608,382) $— Futures contracts (164,551) — — Written swap options outstanding — (56,549) — Forward premium swap option contracts — 168,177 — Interest rate swap contracts — (914,940) — Total return swap contracts — 302,970 — Credit default contracts — (63,186) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $257,521 $320,707 Foreign exchange contracts 1,201,519 1,809,901 Equity contracts 1,835 — Interest rate contracts 6,166,652 6,758,032 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Centrally cleared credit defult rate swap contracts (notional) Warrants (number of warrants) 20 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
